ORDER
PER CURIAM:
Petitioner earlier this year filed a petition in tbe district court complaining about medical treatment, seeking better conditions in tbe Missoula county jail, where be was then confined, and also complaining about tbe food. We bandied this petition by our memo opinion of March 12, 1974 520 P.2d 785 in which it was denied.
Petitioner now seeks to continue his complaints by way of appeal, though from bis present application be is no longer confined in tbe Missoula county jail but is apparently confined in an institution in Tamal, California. We preceive no merit to tbe petition and it is denied.